                                  IN THE UNITED STATES BANKRUPTCY COURT
                                       FOR THE DISTRICT OF DELAWARE


         In re:                                                                       Chapter 11

         DAVID’S BRIDAL, INC., et al.,1                                               Case No. 18-12635 (LSS)

                                              Debtors.                                Jointly Administered

                                                                                      RE: Docket Nos. 9 and 93

            FINAL ORDER (A) AUTHORIZING THE DEBTORS TO (I) CONTINUE USING
               THEIR EXISTING CASH MANAGEMENT SYSTEM, INCLUDING BANK
          ACCOUNTS, AND HONOR RELATED PREPETITION FEES AND EXPENSES, AND
               (II) MAINTAIN THEIR EXISTING CHECK STOCK, (B) AUTHORIZING
         CONTINUED INTERCOMPANY TRANSACTIONS AND GRANTING POSTPETITION
              INTERCOMPANY CLAIMS ADMINISTRATIVE PRIORITY STATUS AND
           (C) GRANTING AN INTERIM WAIVER OF THE INVESTMENT AND DEPOSIT
                REQUIREMENTS OF SECTION 345(B) OF THE BANKRUPTCY CODE

                   Upon the motion (the “Motion”)2 of the Debtors, pursuant to sections 105(a), 363(c)(1),

         345(b), 364(b), 503(b) and 507(a)(2) of the Bankruptcy Code, for entry of a final order (this

         “Final Order”) (a) authorizing the Debtors to (i) continue to use their existing Cash

         Management System, including Bank Accounts, and honor related prepetition fees and expenses,

         and (ii) maintain their existing check stock, (b) authorizing continued Intercompany Transactions

         in accordance with the ordinary course of business and historical practices and granting

         postpetition intercompany claims administrative expense status and (c) granting an interim

         waiver of the investment and deposit requirements of section 345(b) of the Bankruptcy Code, as


         1
                The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number,
                are: David’s Bridal, Inc. (4563); DB Investors, Inc. (8503); DB Holdco, Inc. (4567); and DB Midco, Inc.
                (3096). The location of the Debtors’ corporate headquarters is 1001 Washington Street, Conshohocken,
                Pennsylvania 19428.
         2
                Capitalized terms used but not defined herein shall have the meanings ascribed to them in the Motion.

01:23905368.3
         more fully set forth in the Motion; and upon consideration of the First Day Declaration; and the

         Court having jurisdiction to consider the Motion and the relief requested therein pursuant to 28

         U.S.C. §§ 157 and 1334 and the Amended Standing Order of Reference from the United States

         District Court for the District of Delaware, dated February 29, 2012; and consideration of the

         Motion and the requested relief being a core proceeding pursuant to 28 U.S.C. § 157(b); and

         venue being proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409; and adequate

         notice of the Motion and opportunity for objection having been given under the circumstances;

         and the Court having determined that the legal and factual bases set forth in the Motion establish

         just cause for the relief granted herein and that such relief is in the best interests of the Debtors,

         their estates, their creditors and all parties in interest and is necessary to avoid immediate and

         irreparable harm to the Debtors and their estates; and any objections to the Motion having been

         withdrawn or overruled on the merits; and upon all of the proceedings had before the Court and

         after due deliberation and sufficient cause appearing therefor, it is hereby ORDERED that:

                1.      The Motion is granted on a final basis as set forth herein.

                2.      The Debtors are authorized and empowered, pursuant to sections 105(a) and

         363(c)(1) of the Bankruptcy Code, to continue using the Cash Management System maintained

         by the Debtors before the commencement of these chapter 11 cases and to receive and disburse

         cash in accordance with the ordinary course of business and historical practices of the Cash

         Management System.

                3.      The Debtors are authorized to (a) designate, maintain and continue to use any or

         all of their existing Bank Accounts, a listing of which is attached hereto as Exhibit 1, in the

         names and with the account numbers existing immediately prior to the commencement of these

01:23905368.3




                                                           2
         chapter 11 cases, (b) deposit funds into and withdraw funds from such accounts by all usual

         means, including checks, wire transfers, ACH transfers, electronic fund transfers and other debits

         and (c) treat their prepetition Bank Accounts for all purposes as debtor in possession accounts;

         provided, however, that nothing contained herein shall authorize the Banks to honor or pay any

         check issued or dated prior to the Petition Date except as otherwise provided by order of this

         Court; and provided, further, that the Banks may rely on the representations of the Debtors with

         respect to whether any check or other transfer drawn or issued by the Debtors should be honored

         or dishonored pursuant to an order of this Court, and notwithstanding any provision of this Final

         Order to the contrary, the Banks shall not have any liability to any party for relying upon such

         representations by the Debtors.

                4.      Notwithstanding any provision of this Final Order to the contrary, no Bank that

         honors a prepetition check or other item drawn on any account that is the subject of this Final

         Order (a) at the direction of the Debtors, (b) in good faith that this Court has authorized such

         prepetition check or item to be honored, or (c) as the result of an innocent mistake made despite

         implementation of reasonable item handling procedures, shall be deemed to be liable to the

         Debtors or their estates on account of such prepetition check or other item being honored

         postpetition or otherwise in violation of this Final Order.

                5.      The Debtors shall maintain accurate and detailed records of all transfers,

         including Intercompany Transactions, so that all transactions may be readily ascertained, traced,

         recorded properly and distinguished between prepetition and postpetition transactions.

                6.      Nothing contained herein shall prevent the Debtors from opening any additional

         bank accounts, or closing any existing Bank Account, as they may deem necessary and

01:23905368.3




                                                           3
         appropriate; provided, however, that the Debtors shall give (a) the U.S. Trustee, (b) counsel to

         the proposed debtor-in-possession lenders, (c) each of the counsel to the creditors who are party

         to the Restructuring Support Agreement, and (e) counsel to any statutory committee that may be

         appointed in these chapter 11 cases notice, in each case within 14 days of each such opened or

         closed account; and provided, further, that the (x) the opening, closing, or use of any such bank

         account is not prohibited or restricted by the terms of the debtor-in-possession financing

         facilities, and (y) Debtors shall open any such new bank accounts at banks that have executed a

         Uniform Depository Agreement with the U.S. Trustee, or at such banks that are willing to

         immediately execute such an agreement.

                7.      Subject to the notice provision in paragraph 6 hereof, for all purposes in this Final

         Order, any and all accounts opened by the Debtors on or after the Petition Date at Bank of

         America shall be deemed a Bank Account (as if it had been opened prior to the Petition Date and

         listed on Exhibit 1 attached hereto).

                8.      Those certain existing deposit agreements between the Debtors and the Banks

         shall continue to govern the postpetition cash management relationship between the Debtors and

         the Banks, and all of the provisions of such agreements, including, without limitation, the

         termination and fee provisions, shall remain in full force and effect. Consistent with this Final

         Order, either the Debtors or the Banks may, without further order of this Court, implement

         changes to the Cash Management System in the ordinary course of business pursuant to the

         terms of those existing deposit agreements.

                9.      All Banks at which the Bank Accounts are maintained are authorized to continue

         to maintain, service, and administer the Bank Accounts as accounts of the Debtors as debtor in

01:23905368.3




                                                          4
         possession, without interruption and in the ordinary course, and to receive, process, honor, and

         pay, to the extent of available funds, any and all checks, drafts, wires, and ACH transfers issued

         and drawn on the Bank Accounts after the Petition Date by the holders or makers thereof, as the

         case may be.

                10.     The Banks are authorized to debit the Bank Accounts in the ordinary course of

         business without need for further order of this Court for: (a) all checks, items, and other payment

         orders drawn on the Bank Accounts that are cashed at its counters or exchanged for cashier’s

         checks by the payees thereof prior to the Banks’ receipt of notice of filing of these chapter 11

         cases; (b) all checks, automated clearing house entries, and other items deposited or credited to

         the Bank Accounts prior to filing of these chapter 11 cases that have been dishonored, reversed,

         or returned unpaid for any reason, together with any fees and costs in connection therewith, to

         the same extent the Debtors were responsible for such items prior to filing of these chapter 11

         cases; and (c) all undisputed prepetition and postpetition amounts owed to the Banks as

         customary fees or service charges (the “Bank Fees”) for the maintenance of the Bank Accounts

         and the Cash Management System.

                11.     The Bank Fees (other than prepetition Bank Fees) shall be accorded

         administrative expense priority pursuant to section 503(b) of the Bankruptcy Code.

                12.     The Debtors are authorized to (a) pay the Bank Fees and (b) reimburse the Banks

         for any claims arising, or chargebacks of deposits made, before or after the Petition Date in

         connection with customer checks or other deposits into the Bank Accounts that have been

         dishonored or returned for any reason, together with any fees and costs in connection therewith,



01:23905368.3




                                                         5
         to the same extent that the Debtors were responsible prior to the Petition Date; and (c) maintain

         the ability to use debit and offset.

                 13.     The Debtors are authorized to use their existing check stock without alteration and

         without the designation “debtor in possession” imprinted upon them provided, that, upon

         depletion of the Debtors’ check stock, the Debtors will obtain new check stock reflecting their

         status as debtors in possession and, provided, further, that, as soon as reasonably practicable, the

         Debtors will update their electronically produced checks to reflect their status as debtors in

         possession.

                 14.     The Debtors’ time to comply with section 345(b) of the Bankruptcy Code is

         hereby further extended for a period of 30 days from the date of this Final Order (the “Extension

         Period”); provided, however, that such extension is without prejudice to the Debtors’ right to

         request a further extension of the Extension Period or permanent waiver of the requirements of

         section 345(b) of the Bankruptcy Code.

                 15.     During the pendency of these chapter 11 cases, the Debtors shall not deposit any

         funds into the Investment Accounts.

                 16.     The Debtors are authorized, but not required, to continue entering into, and

         performing under, the Intercompany Transactions, including making cash settlement payments of

         Intercompany Accounts, provided, that, for the avoidance of doubt, the Debtors shall not be

         authorized by this Final Order to (a) directly or indirectly, make any distribution on account of

         an equity interest in the Debtors held by such non-debtor affiliate or its beneficial owner,

         (b) directly or indirectly, undertake any other Intercompany Transaction that is not materially

         consistent with the Debtors’ operation of the business in the ordinary course prior to the Petition

01:23905368.3




                                                          6
         Date, (c) pay prepetition Intercompany Accounts owing to Fillberg, except to the extent the

         Court separately authorizes such payment, and (d) make Intercompany Loans. The Debtors shall

         (a) continue to track Intercompany Transactions and Intercompany Accounts electronically

         through their accounting system in accordance with their prepetition practices and (b) provide

         access to such records and procedures to (i) counsel to the proposed debtor-in-possession

         lenders, (ii) each of the counsel to the creditors who are party to the Restructuring Support

         Agreement, (iii) counsel to any statutory committee that may be appointed in these chapter 11

         cases, and (iv) upon request, to the U.S. Trustee.

                17.     Pursuant to section 364(b) of the Bankruptcy Code, any Intercompany Account

         owed by a Debtor to another Debtor arising after the Petition Date shall be accorded

         administrative expense priority status of the kind specified in sections 503(b) and 507(a) of the

         Bankruptcy Code junior, in all respects, to (a) the superpriority administrative expense claims

         granted to the Debtors’ postpetition secured lenders and (b) the adequate protection superpriority

         administrative expense claims granted to the Debtors’ prepetition secured lenders.

                18.     Within five business days of the entry of this Final Order, the Debtors shall serve

         a copy of this Final Order on the Banks.

                19.     For Banks at which the Debtors hold Bank Accounts that are party to a Uniform

         Depository Agreement with the Office of the United States Trustee for the District of Delaware,

         within 15 days of the date of entry of this Final Order the Debtors shall (a) contact each Bank,

         (b) provide the Bank with each of the Debtors’ employer identification numbers and (c) identify

         each of their Bank Accounts held at such Banks as being held by a debtor in possession in a

         bankruptcy case.

01:23905368.3




                                                          7
                20.     For banks in the United States at which the Debtors hold accounts that are not

         party to a Uniform Depository Agreement with the Office of the United States Trustee for the

         District of Delaware, the Debtors shall use their good-faith efforts to cause the banks to execute a

         Uniform Depository Agreement in a form prescribed by the Office of the United States Trustee

         within 30 days of the date of this Final Order. The U.S. Trustee’s rights to seek further relief

         from this Court on notice in the event that the aforementioned banks are unwilling to execute a

         Uniform Depository Agreement in a form prescribed by the U.S. Trustee are fully reserved.

                21.     With respect to the Debtors’ PayPal account and five Deposit Accounts held at

         Trustmark National Bank, Bank Champaign, Blue Hills Bank, Central Pacific Bank and Lake

         Regions Bank (collectively, the “Non-UDA Accounts”), the account balance at each such Non-

         UDA Account (other than the Non-UDA Account held at Lake Regions Bank) shall not exceed

         $15,000 at any given time and any funds held in a Non-UDA Account shall be transferred, on a

         daily basis, to a Bank Account held at a Bank that has executed a Uniform Depository

         Agreement with the Office of the United States Trustee for the District of Delaware; provided,

         the Debtors shall provide the copies of the bank statements for the Non-UDA Accounts to the

         U.S. Trustee simultaneously with the filing of the Debtors’ monthly operating reports.

                22.     Nothing in the Motion or this Final Order, or the Debtors’ payment of any claims

         pursuant to this Final Order, shall be deemed or construed as: (a) an admission as to the validity

         of, or a promise to pay with respect to, any claim or lien against the Debtors or their estates, (b) a

         waiver of the Debtors’ right to dispute any claim or lien, (c) an approval or assumption of any

         agreement, contract, or lease pursuant to section 365 of the Bankruptcy Code, (d) an admission

         of the priority status of any claim, whether under section 503(b)(9) of the Bankruptcy Code or

01:23905368.3




                                                           8
         otherwise, or (e) a modification of the Debtors’ rights to seek relief under any section of the

         Bankruptcy Code on account of any amounts owed or paid pursuant to this Final Order.

                23.      Notwithstanding anything to the contrary contained herein, any payment to be

         made, and any authorization contained, hereunder shall be subject to any order approving the

         Debtors’ use of cash collateral and/or any postpetition financing facilities (the “DIP Order”), the

         documentation in respect of any such postpetition financing facilities and/or the use of cash

         collateral, and any budget in connection with any such postpetition financing facilities and/or use

         of cash collateral. To the extent there is any inconsistency between the terms of the DIP Order

         and any action taken or proposed to be taken hereunder, the terms of the DIP Order shall control.

                24.      The relief provided in this Final Order shall not alter the Debtors’ obligation to

         calculate quarterly fees pursuant to 28 U.S.C. § 1930(a)(6) based on the disbursements of each

         Debtor.

                25.      All intercompany transfers made by a Debtor to a Foreign Affiliate will be

         included in the Debtors’ monthly operating reports. Notwithstanding the foregoing, the U.S.

         Trustee’s rights are reserved with respect to the calculation of quarterly fees under 28 U.S.C.

         § 1930(a)(6).

                26.      Notwithstanding any applicability of Bankruptcy Rule 6004(h), the terms and

         conditions of this Final Order shall be immediately effective and enforceable upon entry of this

         Final Order.

                27.      The requirements of Bankruptcy Rule 6004(a) are waived.

                28.      The Debtors are authorized and empowered to take such actions as may be

         necessary and appropriate to implement the terms of this Final Order.

01:23905368.3




                                                         9
                    29.     This Court shall retain jurisdiction with respect to all matters relating to the

         interpretation or implementation of this Final Order.




                Dated: December 17th, 2018                        LAURIE SELBER SILVERSTEIN
                Wilmington, Delaware                              UNITED STATES BANKRUPTCY JUDGE




01:23905368.3




                                                           10
